Case 4:20-cv-00015-RBS-RJK Document 44 Filed 08/31/20 Page 1 of 2 PagelD# 217

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Newport News Division

KIM SLAUGHTER,
Plaintiff,
Vv. CIVIL ACTION NO. 4:20ecv15

EQUIFAX INFORMATION
SERVICES, LLC, et al.,

Defendants.
ORDER

This matter comes before the court on the Defendant,
Seventh Avenue, Inc.’s (“Seventh Avenue”), Motion to Dismiss,
ECF No. 33, and corresponding Memorandum in Support, ECF No. 34.
The Plaintiff, Kim Slaughter’s, Response, ECF No. 35, and
Seventh Avenue’s Reply, ECF No. 37.

On July 23, 2020, the matter was referred to United States
Magistrate Judge Robert J. Krask pursuant to the provisions of
28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure
72(b), to conduct necessary hearings, including evidentiary
hearings, if necessary, and to submit to the undersigned
district judge proposed findings of fact, if applicable, and
recommendations for the disposition of the Motion to Dismiss.
ECF No. 41.

The Magistrate Judge filed the Report and Recommendation

(“R&R”), on August 12, 2020. ECF No. 42. The R&R recommends
Case 4:20-cv-00015-RBS-RJK Document 44 Filed 08/31/20 Page 2 of 2 PagelD# 218

denying the Motion to Dismiss, ECF No. 33. By copy of the R&R,
the parties were advised of their right to file written
objections to the findings and recommendations made by the
Magistrate Judge within fourteen (14) days from the date of the
mailing of the R&R to the objecting party. See R&R at 8.
No objections were filed.

The court, having reviewed the record in its entirety, does
ADOPT AND APPROVE IN FULL the findings and recommendations set
forth in the R&R of the United States Magistrate Judge, filed on
August 12, 2020, ECF No. 42. Accordingly, the Defendant,
Seventh Avenue’s Motion to Dismiss, ECF No. 33, is DENIED.

The Clerk is DIRECTED to send a copy of this Order to

counsel for all parties.

IT IS SO ORDERED. ist PR,

Rebecca Beach Smith
Senior United States District Judge

 

REBECCA BEACH SMITH
SENIOR UNITED STATES DISTRICT JUDGE
